Exhibit 10.116




April 19, 2016


Re:    Exchange


Ladies and Gentlemen:
This agreement will confirm the terms and conditions under which: (i) Clean
Energy Fuels Corp. (the “Company”); and (ii) the Holders listed on Schedule A
hereto (each, a “Holder” and together, the “Holders”) will agree to an exchange
of a quantity of the 5.25% Convertible Senior Notes due 2018 (CUSIP 184499 AB7)
(the “Notes”) of the Company as specified on Schedule A hereto (which are
currently held by the Holders), in exchange for the issuance and delivery by the
Company to the Holders of an aggregate amount of shares of the Company’s common
stock (CUSIP 184499 101), par value $0.0001 (the “Common Stock”) calculated in
accordance with Schedule B hereto (such exchange of securities, the “Exchange”).
Capitalized terms used but not otherwise defined shall have the meanings
specified on Schedule B hereto. The Company and the Holders agree as follows:
1.The Exchange. The settlement of the Exchange shall occur: (a) with respect to
the Initial Shares, on the Trading Day after the date of this agreement; and (b)
with respect to the Remaining Shares and the Interest Payment (as defined
below), upon the closing of the Exchange (the “Closing”), which shall occur on
the eleventh Trading Day after the date of this agreement (such eleventh Trading
Day, the “Closing Date”). At the Closing, each Holder shall cause delivery of
the applicable quantity of Notes to the Company or U.S. Bank National
Association, as trustee under the Indenture, dated as of September 16, 2013,
governing the Notes. With respect to the Notes held by the Holders specified on
Schedule A hereto: (i) on the Trading Day after the date of this agreement, the
Company shall deliver to each Holder the number of Initial Shares indicated on
Schedule B hereto; and (ii) on the Closing Date, the Company shall deliver to
each Holder the number of Remaining Shares indicated on Schedule B hereto, plus
a number of shares of Common Stock to be issued in satisfaction of accrued but
unpaid interest on the exchanged Notes specified on Schedule A hereto,
calculated pursuant to Schedule B hereto (the “Interest Payment”). Upon the
Company’s issuance of Common Stock in accordance with this agreement and the
cancellation of the exchanged Notes specified on Schedule A hereto, the Holders
shall release all claims arising out of or related to such Notes, including, but
not limited to, any rights to further payment of principal or interest with
respect to such Notes. For the avoidance of doubt, interest shall continue to
accrue on the Holder’s Notes for each day that settlement is delayed where such
delay is caused by the Company, its affiliate or an agent of the Company or its
affiliate. The Company shall not issue fractional shares of Common Stock in the
Exchange, and if any fractional share of Common Stock would be issuable upon a
Partial Settlement Date or the Closing Date, the Company shall pay to the Holder
an amount in cash in immediately available funds equal to the value of the
fractional interest of a share deliverable on such date calculated in accordance
with Schedule B hereto.
2.    Representations, Warranties and Covenants.
(a)    In connection with the Exchange, each Holder hereby (severally and not
jointly) represents, warrants, acknowledges and agrees as follows as of the date
of this agreement, the Trading Day after the date of this agreement and the
Closing Date:
(i)
Such Holder: (A) is the sole legal and beneficial owner of the Notes; and (B)
owned the Notes prior to the commencement of any discussions with the Company or
any of its advisors or agents regarding the Exchange.

(ii)
The Notes being transferred hereunder are free and clear of any liens, charges
or encumbrances and upon completion of the Exchange, such Holder will convey to
the Company good title to the Notes free and clear of all liens, charges and
encumbrances.

(iii)
Neither such Holder nor anyone acting on such Holder’s behalf has received or
paid or will receive or pay any commission or remuneration directly or
indirectly in connection with or in order to solicit or facilitate the Exchange,
and neither such Holder nor anyone acting on such Holder’s behalf has paid or
will pay any consideration in connection with the Exchange other than the Notes
being exchanged.

(iv)
Such Holder acknowledges that the transaction contemplated hereby is intended to
be exempt from registration by virtue of Section 3(a)(9) of the Securities Act
of 1933, as amended (the “Securities Act”). The Holder knows of no reason why
such exemption is not available.

(v)
Such Holder has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in, and to make an informed
investment decision with respect to, the Exchange, and such Holder acknowledges
that: (A) the Company makes no representation regarding the value of the Notes
or the Common Stock; and (B) such Holder has independently and without reliance
upon the Company made its own analysis and decision to enter into the Exchange
and exchange Notes on the terms set forth herein.

(vi)
Such Holder has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit such
Holder to evaluate the merits and risks of the transaction contemplated.

(vii)
Such Holder represents that: (A) it has all of the power and authority necessary
to enter into this transaction and to consummate the transaction contemplated
hereunder; (B) it has taken all action as may be necessary to authorize the
execution and delivery of this agreement and the consummation of the transaction
contemplated by this agreement and the performance of its obligations hereunder;
(C) this agreement is an obligation enforceable against such Holder in
accordance with its terms, except that such enforcement may be subject to (x)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally; and (y) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity; and (D) neither the execution
and delivery hereof or the performance of its obligations hereunder will violate
or contravene any applicable requirements of law or any of its governing
documents.

(viii)
Such Holder is not an affiliate of the Company and has not been an affiliate of
the Company for at least the three preceding months. Immediately after the
consummation of the transactions contemplated herein, the Holder will not
beneficially own more than 19.99% of the Company’s issued and outstanding Common
Stock, based on 100,432,328 shares of Common Stock outstanding as of April 4,
2016.

(b)In connection with the Exchange, the Company represents, warrants,
acknowledges and agrees as follows as of the date of this agreement, the Trading
Day after the date of this agreement and the Closing Date:
a.
Assuming the accuracy of each Holder’s representations herein, any shares of
Common Stock issued in the Exchange will not be “restricted securities” within
the meaning of the Securities Act, will be validly issued, fully-paid and
non-assessable and will be freely transferable by each such Holder. The shares
of Common Stock issued hereunder will not bear a restrictive legend under the
Securities Act, will be free of any restrictive legend or other restrictions on
resale by such Holder, will be issued in book-entry form, will be represented by
permanent global certificates deposited with, or on behalf of, The Depositary
Trust Company represented by an unrestricted CUSIP, and will not be issued in
violation of any applicable state and federal laws concerning the issuance
thereof. At each Partial Settlement Date and the Closing, the Holders’ shares of
Common Stock delivered at such time will be listed on the NASDAQ Global Select
Market.

b.
The transaction contemplated hereby is exempt from registration by virtue of
Section 3(a)(9) of the Securities Act. The Company knows of no reason why such
exemption is not available.

c.
Each of the reports required to be filed by the Company under Section 13(a) of
the Securities Exchange Act of 1934, as amended, has been filed, and such
reports do not contain any untrue statement of a material fact and do not omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

d.
Prior to the opening of trading on the business day following the date of this
agreement, the Company shall issue a publicly available press release or file
with the Securities and Exchange Commission a current report on Form 8-K
disclosing the material terms of the Exchange (to the extent not previously
publicly disclosed). For the avoidance of doubt, such disclosure will not
include the names of or other information on the Holders or their affiliates.

e.
The Company represents that: (A) it has all of the power and authority necessary
to enter into this transaction and to consummate the transaction contemplated
hereunder; (B) it has taken all action as may be necessary to authorize the
execution and delivery of this agreement and the consummation of the transaction
contemplated by this agreement and the performance of its obligations hereunder;
(C) this agreement is an obligation enforceable in accordance with its terms,
except that such enforcement may be subject to: (x) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally; and (y) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity; and (D) neither the execution and delivery hereof or the
performance of its obligations hereunder will violate or contravene any
applicable requirements of law or any of its governing documents or material
agreements.



3.    Miscellaneous. The parties acknowledge that money damages are not an
adequate remedy for violations of this agreement and that any party shall be
entitled to specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this agreement or prevent any
violation hereof and, to the extent permitted by applicable law, each party
waives any objection to the imposition of such relief, this being in addition to
any other remedy to which such party is entitled at law or in equity. This
agreement shall be governed by the laws of the State of New York without giving
effect to the conflict of law rules contained therein. In any action or
proceeding arising out of or relating to this agreement, each party hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any New
York State or Federal court located in the City of New York, the borough of
Manhattan, and waives to the fullest extent permitted by law any right to a
trial by jury. No provision of this agreement may be amended or modified except
upon the written consent of the Company and the Holder. This agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof, and no party shall be liable or bound
to any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein.
Very truly yours,


CLEAN ENERGY FUELS CORP.


By:                                                              


Signature:                                                          


Title:                                                              


AGREED AND ACCEPTED:




By:                                                       


Signature:                                                       


Title:                                                       






By:                                                       


Signature:                                                       


Title:                                                   

Schedule A


Schedule B


Calculations
Number of Initial Shares
“Initial Shares” means, for each Holder, the number of shares of Common Stock
equal to the quotient of (a) P divided by (b) $15.60.
Number of Remaining Shares
“Remaining Shares” means, for each Holder, the number of shares of Common Stock
equal to (a) the sum of the Daily Share Amounts for such Holder for each of the
ten Trading Days following the date of this agreement minus (b) the number of
Initial Shares issued to such Holder.
Number of Shares to be Issued in Satisfaction of Accrued but Unpaid Interest on
Notes Exchanged under this Agreement
The number of shares of Common Stock issued as the Interest Payment with respect
to each $1,000 principal amount of exchanged Notes shall be equal to: (x) the
amount of accrued and unpaid interest thereon to, but not including, the Closing
Date divided by: (y) the simple average of the sum of the VWAPs for each of the
ten Trading Days preceding the Closing Date.
Definitions
“Daily Share Amount” means, with respect to a Holder and a Trading Day, the
quotient of (a) [(P * 0.75) / 10] divided by (b) the VWAP for such Trading Day.
“P” means the aggregate principal amount of Notes listed on Schedule A hereto
for such Holder.
“VWAP” means, with respect to any Trading Day, the greater of (x) the daily
volume weighted average price, as reported on the Bloomberg Page, CLNE <EQUITY>
VAP <GO> time period 09:30 – 16:00, for such Trading Day and (y) $3.00.
“Trading Day” shall have the meaning ascribed thereto in the Indenture governing
the Notes in effect as of the date of this agreement.




1